Order denying plaintiff’s motion to strike out the defenses and counterclaims set forth in the amended answers of the defendants unanimously modified by striking the third affirmative defense and the first, second and third counterclaims from the answer of defendant Giles G. Healey; a,-nil also by striking out the two defenses interposed by The Birconjel Corporation to the second cause of action, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.